 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   THOMAS LEE GLEASON,                         Case No. 1:19-cv-00539-LJO-EPG (PC)
11                Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                 TO SUBSTITUTE AS MOOT
12         v.
                                                 (ECF NO. 41)
13   G. PLACENCIA,
14               Defendant.
15

16          Thomas Gleason (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On January 14, 2020, Plaintiff
18   filed a motion to substitute G. Placencia in place of defendant John Doe. (ECF No. 41). As
19   Plaintiff already filed an amended complaint naming G. Placencia as the defendant instead of
20   John Doe (ECF No. 27), there is no need to substitute G. Placencia into the case.
21          Accordingly, IT IS ORDERED that Plaintiff’s motion to substitute is DENIED as moot.
22

23
     IT IS SO ORDERED.

24
        Dated:     January 16, 2020                           /s/
25                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     1
